DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/24/2022 has been entered. Claims 1 and 3-19 are currently pending. Claim 2 has been canceled. Applicant’s amendments have overcome the objections to the specification previously set forth in the Non-Final Office Action mailed 04/08/2022. Applicant’s amendments have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 04/08/2022. 

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 06/24/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a terahertz leaky-wave antenna measuring system, comprising: an arched beam; a transmitting device disposed on the arched beam; a radiation cavity disposed at a center point of an arc defined by the arched beam, a groove being defined in the radiation cavity; and a probe disposed in the groove; wherein the groove comprises a first sub-groove extended along a first direction, a second sub-groove extended along a second direction, and a third sub-groove extended along a third direction; and the first sub-groove, the second sub-groove, and the third sub-groove are perpendicular to and intersected with each other.
Chang et al. (US 20140139382 A1)  teaches a terahertz leaky-wave antenna measuring system, comprising: an arched beam; a transmitting device disposed on the arched beam; a radiation cavity disposed at a center point of an arc defined by the arched beam, a groove being defined in the radiation cavity; and a probe disposed in the groove.
Jiang (CN 206282970 U) teaches wherein the groove comprises a first sub-groove extended along a first direction, a second sub-groove extended along a second direction; and the first sub-groove and the second sub-groove are perpendicular to and intersected with each other.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of:
wherein the groove comprises a first sub-groove extended along a first direction, a second sub-groove extended along a second direction, and a third sub-groove extended along a third direction; and the first sub-groove, the second sub-groove, and the third sub-groove are perpendicular to and intersected with each other.

Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
Claims 3-19 are dependent therefrom and are included in the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
06/30/2022